DETAILED ACTION
The Examiner acknowledges the applicant's submission of the amendment dated 5/25/2022.  

REJECTIONS NOT BASED ON PRIOR ART
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in part, “wherein the memory controller loads the data stored in the temporary data area corresponding to receiving subsequent data from the host.”
First, it is unclear if “the data” recited corresponds to “the data” first recited at lines 4-5 of the claim, or is different data.  Line 12 indicates “the data” is stored in the temporary data area, and lines 7-11 indicate the memory controller may “write” (i.e., not store) the data to the temporary data area.  Therefore, it is unclear if “the data” is the same at all points in the claim.  
Further, it is unclear what is meant by the phrase “corresponding to receiving subsequent data.”  The examiner believes this to mean that subsequent data is received after the memory controller loads data, similar to claim 10. 
For purposes of prior art examination, the above phrase has been interpreted as “wherein the memory controller loads the data [[stored]] written in the temporary data area, receives  
The corresponding dependent claims inherit this issue.  Appropriate correction is required.

Claim 13 recites, in part, “wherein the memory controller loads the data stored in the temporary data area.”
It is unclear if “the data” recited in this phrase corresponds to “the data” first recited at lines 5-6 of the claim, or is different data.  Line 14 indicates “the data” is stored in the temporary data area, and lines 8-10. indicate the memory controller may “write” (i.e., not store) the data to the temporary data area.  Therefore, it is unclear if “the data” is the same at all points in the claim.  For purposes of prior art examination, the above phrase has been interpreted as “wherein the memory controller loads the data [[stored]] written in the temporary data area.”
The corresponding dependent claims inherit this issue.  Appropriate correction is required.

Claim 20 recites, in part, “receiving subsequent data from the host, after writing the data to the temporary data area.”
It is unclear if “the data” recited corresponds to “data” first recited at line 4 of the claim, or is different data.  Line 10 indicates “the data” is written in the temporary data area, and line 7 indicates the data is “stored” (i.e., not written) to the temporary data area.  Therefore, it is unclear if “the data” is the same at all points in the claim.  
For purposes of prior art examination, the above phrase has been interpreted as “receiving subsequent data from the host, after storing [[writing]] the data to the temporary data area.”
The corresponding dependent claims inherit this issue.  Appropriate correction is required.

REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 11, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Potteiger (US 2006/0026211) in view of Ahn et al (US 9,563,549).
	Regarding Claim 1, Potteiger teaches a data storage device, comprising: 
	a memory device (NVRAM 32 and Flash Memory 34 of Fig. 3, Paragraph 0025) including a plurality of first data areas (flash memory 34 containing file data block(s)/areas shown on Fig. 3) and a temporary data area (NVRAM 32 of Fig. 3), each first data area and the temporary data area including memory cells structured to store data (Paragraph 0026); 
	a buffer memory coupled to the memory device (RAM 30A of Fig. 3) and configured to temporarily store the data received from a host before writing the data to the plurality of first data areas or the temporary data area (shown on Fig. 4, data input from the host at element 40 is first stored in the buffer of memory 30A before going to either temporary area 32 or first data areas 34); and 
	a memory controller (processor 22 of Fig. 4) configured to receive a first write request for writing the data (step 50 of Fig. 5) and write, upon occurrence of a trigger event that requires the data to be written to the memory device (decision box 52 of Fig. 5), the data to either the temporary data area (“N” of step 52 of Fig. 5, data is written at step 58 of Fig. 5) or a first data area selected based on first data area information included in the first write request (data information corresponding to the size of the write (X bytes), if it fills the buffer Y, it will be written to the Flash memory at step 54), depending on whether a size of the data is less than a preset reference size (the preset reference size corresponding to the size of the buffer, which may be the size of a writeable block, Paragraph 0026, and if the data is the size of the buffer it will be written to the first data area at step 54 and if it is less it will be written to buffer Z at step 58 of Fig. 5).
	wherein the memory controller loads the data stored in the temporary data area (the processor/memory controller 22 of Fig. 2 loads data into the temporary memory area at step 50 of Fig. 5) corresponding to receiving subsequent data (subsequent data is received at step 50 of Fig. 5) and writes the data and the subsequent data to either one of the first data areas or the temporary data area based on a sum of the size of the data and a size of the subsequent data (data is written to the first data area at step 54 of Fig. 5 if the size of the data and the subsequent data fills the buffer at step 52 of Fig. 5).
	However, the cited prior art does not explicitly teach receiving consecutive logical addresses from the host.
	Ahn teaches receiving consecutive logical addresses from the host (claim 1).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the consecutive logical addresses of Ahn in the cited prior art in order to allow the memory device of Potteiger to store files.

	Regarding Claim 2, the cited prior art teaches the data storage device according to claim 1, wherein the memory controller is configured to store the data in the temporary data area when the size of the data is less than the reference size (“N” at step of 52 and the writing occurs at step 48 of Fig. 5).
	Regarding Claim 4, the cited prior art teaches the data storage device according to claim 1, wherein the memory controller is configured to, when the size of the data is greater than the reference size, write a part of the data corresponding to the reference size, to the first data area (at step 54 of Fig. 5), and write a remaining part of the data other than the part of the data to the temporary data area (step 58 of Fig. 5).
	Regarding Claim 5, the cited prior art teaches the data storage device according to claim 4, wherein the size of the remaining part of the data is less than the reference size (step 58 of Fig. 5, the remaining part of the data is some number of bytes less than a block/reference size, Paragraph 0029).
	Regarding Claim 11, the cited prior art teaches the data storage device according to claim 1, wherein the reference size is a size of a unit for program corresponding to a size of data stored in the memory device by performing one program operation (the “size of data stored in the memory device by one program operation” corresponding to the size of a block, written in the program operation 54 of Fig. 5 of Potteiger).

	Regarding Claim 13, the cited prior art teaches a data storage device, comprising: 
	a memory device (NVRAM 32 and Flash Memory 34 of Fig. 3, Paragraph 0025) including a sequential data area (flash memory 34 containing file data block(s)/areas shown on Fig. 3, which stores sequences of bytes, Paragraph 0026) and a temporary data area (NVRAM 32 of Fig. 3), each sequential data area and the temporary data area including a plurality of memory cells structured to store data (Paragraph 0026);
	a buffer memory coupled to the memory device (RAM 30A of Fig. 3) and configured to temporarily store the data received from a host before writing the data to the plurality of sequential data areas or the temporary data area (shown on Fig. 4, data input from the host at element 40 is first stored in the buffer of memory 30A before going to either temporary area 32 or first data areas 34); and 
	a memory controller (processor 22 of Fig. 4) configured to receive a write request for writing the data (step 50 of Fig. 5) and write, upon occurrence of a trigger event that requires the data to be written to the memory device (decision box 52 of Fig. 5), the data to the temporary data area (“N” of step 52 of Fig. 5, data is written at step 58 of Fig. 5), wherein a size of the data is less than a unit for program corresponding to a size of data stored in the memory device by one program operation performed by the memory device (the “size of data stored in the memory device by one program operation” corresponding to the size of a block, written in the program operation 54 of Fig. 5, and when data is less than the size of a block, the “N” path at element 52 will be taken and stored in the temporary memory/buffer Z at step 58 of Fig. 5), and
	wherein the memory controller loads the data stored in the temporary data area (the processor/memory controller 22 of Fig. 2 loads data into the temporary memory area at step 50 of Fig. 5), receives subsequent data from the host (subsequent data is received at step 50 of Fig. 5), and writes the data and the subsequent data to the sequential data area based on a sum of the size of the data and a size of the subsequent data (data is written to the first data area at step 54 of Fig. 5 if the size of the data and the subsequent data fills the buffer at step 52 of Fig. 5).
	However, the cited prior art does not explicitly teach receiving consecutive logical addresses from the host.
	Ahn teaches receiving consecutive logical addresses from the host (claim 1).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the consecutive logical addresses of Ahn in the cited prior art in order to allow the memory device of Potteiger to store files.

	Regarding Claim 20, the cited prior art teaches a method of operating a memory controller (processor 22 of Fig. 4), the memory controller controlling a memory device (NVRAM 32 and Flash Memory 34 of Fig. 3, Paragraph 0025) including a plurality of sequential data areas (flash memory 34 containing file data block(s)/areas shown on Fig. 3, which stores sequences of bytes, Paragraph 0026) and a temporary data area (NVRAM 32 of Fig. 3), the method comprising: 
	receiving data corresponding to any one sequential data area, among a plurality of sequential data areas, and a write request from a host (a write request with data is received at step 50 of Fig. 5, and this received data is eventually written to a sequential data area, either at step 66 or step 54 and thus corresponds to a sequential data area); 
	controlling the memory device so that the data is stored in any one of the sequential data area and the temporary data area depending on whether a size of the data is less than a preset reference size (the preset reference size corresponding to the size of the buffer, which may be the size of a writeable block, Paragraph 0026, and if the data is the size of the buffer it will be written to the first data area at step 54 and if it is less it will be written to buffer Z at step 58 of Fig. 5),
	receiving subsequent data from the host, after writing the data to the temporary data area (subsequent data is received at step 50 of Fig. 5),
	loading the data stored in the temporary data area (data is loaded into the flash memory at step 54 of Fig. 5): and
	writing the data and the subsequent data to either one of the sequential data areas or the temporary data area based on a sum of the size of the data and a size of the subsequent data (data is written to the first data area at step 54 of Fig. 5 if the size of the data and the subsequent data fills the buffer at step 52 of Fig. 5).
	However, the cited prior art does not explicitly teach a logical address group including consecutive logical addresses.
	Ahn teaches a logical address group including consecutive logical addresses (claim 1).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the consecutive logical addresses of Ahn in the cited prior art in order to allow the memory device of Potteiger to store files.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Potteiger (US 2006/0026211) in view of Ahn et al (US 9,563,549) and Thompson et al (US 2016/0268000).
	Regarding Claim 3, the cited prior art teaches the data storage device according to claim 2, but does not explicitly teach wherein the memory controller is configured to: generate additional data having a size corresponding to a difference between the reference size and the size of the data; and store the data and the additional data in the temporary data area.
	Thompson teaches a memory controller configured to: generate additional data (“dummy data,” claim 12) having a size corresponding to a difference between the reference size and the size of the data (it is the size corresponding to the size of the block minus the size of the data, claim 12); and store the data and the additional data in a data area (claim 12).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the generating of additional data of Thompson for the temporary data of the prior art in order to provide protection from data corruption (abstract of Thompson).
	Regarding Claim 14, the cited prior art teaches the data storage device according to claim 13, but does not explicitly teach wherein the memory controller is configured to: generate additional data having a size corresponding to a difference between the size of the program unit and the size of the data; and store the data and the additional data in the temporary data area.
	Thompson teaches a memory controller configured to: generate additional data (“dummy data,” claim 12) having a size corresponding to a difference between the reference size and the size of the data (it is the size corresponding to the size of the block minus the size of the data, claim 12); and store the data and the additional data in a data area (claim 12).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the generating of additional data of Thompson for the temporary data of the prior art in order to provide protection from data corruption (abstract of Thompson).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Potteiger (US 2006/0026211) in view of Ahn et al (US 9,563,549) and Dullar et al (US 2016/0378672).
	Regarding Claim 7, the cited prior art teaches the data storage device according to claim 1, wherein the memory controller controls the memory device so that the data is stored in the temporary data area; and the size of the data is less than the reference size (step 58 of Fig. 5, the remaining part of the data is some number of bytes less than a block/reference size, Paragraph 0029).
	but does not explicitly teach wherein: 
	the trigger event is a sudden power-off that results in an interruption of a power supply to the data storage device.
	Dullor teaches a trigger event is a sudden power-off that result in an interruption of a power supply to the data storage device, causing data to be moved from volatile to non-volatile memory (Paragraph 0048).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the trigger of Dullor in the cited prior art so that data is not lost in the event of a power-off event.
	Regarding Claim 15, the cited prior art teaches the data storage device according to claim 13, but does not explicitly teach wherein the trigger event is a sudden power-off that results in an interruption of a power supply to the data storage device.
	Dullor teaches a trigger event is a sudden power-off that results in an interruption of a power supply to the data storage device, causing data to be moved from volatile to non-volatile memory (Paragraph 0048).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the trigger of Dullor in the cited prior art so that data is not lost in the event of a power-off event.

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Potteiger (US 2006/0026211) in view of Ahn et al (US 9,563,549) and Yano et al (US 2009/0248964).
	Regarding Claim 12, the cited prior art teaches the data storage device according to claim 1, but does not teach explicitly teach wherein the buffer memory stores a first mapping table including mapping between a plurality of logical address groups and the plurality of first data areas, a second mapping table including mapping between logical addresses and first physical addresses of the plurality of first data areas, and a third mapping table including mapping between the logical addresses and second physical addresses of the temporary data area.
	Yano teaches a first mapping table including mapping between a plurality of logical address groups and the plurality of first data areas (logical block management table 35 of Fig. 14, mapping between the logical address groups corresponding to logical blocks and maps to the “storage device position” [plurality of first data areas], Paragraph 0145), a second mapping table including mapping between logical addresses and first physical addresses of the plurality of first data areas (logical to physical translation table as shown at step S160 of Fig. 18), and a third mapping table including mapping between the logical addresses and second physical addresses of a temporary data area (WC/RC management tables of figure S100 of Fig. 18, Paragraph 0159).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the mapping tables of Yano in the buffer memory of the cited prior art in order for fast read processing, as shown in Fig. 18 of Yano.
	Regarding Claim 19, the cited prior art teaches the data storage device according to claim 13,but does not explicitly teach wherein the buffer memory stores a first mapping table including mapping between a plurality of logical address groups and the plurality of sequential data areas, a second mapping table including mapping between logical addresses and first physical addresses of the plurality of sequential data areas, and a third mapping table including mapping between the logical addresses and second physical addresses of the temporary data area.
	Yano teaches a first mapping table including mapping between a plurality of logical address groups and the plurality of first data areas (logical block management table 35 of Fig. 14, mapping between the logical address groups corresponding to logical blocks and maps to the “storage device position” [plurality of first data areas], Paragraph 0145), a second mapping table including mapping between logical addresses and first physical addresses of the plurality of first data areas (logical to physical translation table as shown at step S160 of Fig. 18), and a third mapping table including mapping between the logical addresses and second physical addresses of a temporary data area (WC/RC management tables of figure S100 of Fig. 18, Paragraph 0159).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the mapping tables of Yano in the buffer memory of the cited prior art in order for fast read processing, as shown in Fig. 18 of Yano.

ARGUMENTS CONCERNING NON-PRIOR ART REJECTIONS/OBJECTIONS
Specification Objections
	Applicant's arguments/amendments with respect to the specification have been considered and have overcome the Examiner’s prior objections and thus are withdrawn.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's argument that the cited prior art fails to teach the claims as amended has been considered, but the examiner believes the cited prior art teaches all limitations of the independent claims as noted in the prior art rejections above.

CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
	As noted in the Non-Final Rejection mailed 2/18/2022, claims 6, 8-10, and 16-18 contain allowable subject matter.
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-20 have been rejected in the application.
      DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135